DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s preliminary amendment filed on September 22, 2019, has been received and entered.  Claims 4-10 have been amended, no claims have been cancelled, and no claims have been newly added.  Claims 1-10 are pending and under instant consideration.
Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of : PCT Application Serial No. JP2018/017127 filed on April 27, 2018; and Japanese Application Serial No. JP 2017-089424 filed on April 28, 2017.
Claim Rejections - 35 USC § 112(a) Scope of Enablement
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for NCO-terminated urethane prepolymer, comparing a hydrophilic polyol, polyol units, fluorine-containing non-aromatic poly isocyanate, oxyethylene units to manufacture a medical sealant as recited in the Example sections of the specification as filed is not enabled for every sealant with a storage modulus of 200 to 2,000 kPa and a thickness of 120 to 150um.   The specification does not provide support for any additional types of sealants. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

	As stated in the MPEP §2164.01(a) “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue."
	In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are: 
The nature of the invention
The state of the prior art
The predictability or lack thereof in the art
The amount of direction or guidance present
The presence or absence of working examples
The breadth of the claims
The quantity of experimentation needed, and
The level of skill in the art


The State of the Prior Art and the Predictability or lack thereof in the art
	It is noted that the Applicant the instant specification limits the types of sealants to polyurethanes containing fluorine-containing non-aromatic polyisocyanates with a storage moduls when cured to 200 to 2,000 kPa and a thickness of 120 to 150 um as recited in the Example sections of the specification as filed.  Applicant provides no embodiments for any other type of sealants with such storage modulus or thickness. . This is especially relevant as the claim recites broad properties of said sealant.  Therefore, by Examiner’s broadest reasonable interpretation of the claims, the sealant that is not limited by the base claim lacks enablement due to undue amount of experimentation required to predictably practice the invention to arrive at the characteristic required by the claimed invention.  Additionally, applicant has not provided sufficient evidence that the Applicant was in possession at every sealant with the instantly claimed characteristics.   Such as silicone or epoxy sealants.  Thus since neither the instant specification, nor the prior or current art provides sufficient guidance on the instantly claimed  thermoplastic polymer  for use in a UV-protective composition to achieved the claimed characteristics, it would require undue experimentation to practice the invention as broadly claimed.
 
 	The Amount of Direction or Guidance Present and Presence or Absence of Working Examples
	The direction or guidance present in the instant specification with regard to the sealant composition is limited polyurethanes containing fluorine-containing non-aromatic 
The Breadth of the Claims
	The instant breadth of the rejected claims is broader then the disclosure; specifically, the instant claims recites “a cured product (X)”.
The Quantity of Experimentation Needed and the Level of Skill in the Art
	While the level of skill in the pharmaceutical arts is high, it would require undue experimentation for one of ordinary skill in the pertinent art to determine what medical sealants would give rise to the instantly claimed storage modulus and thickness compositions has not evolved such that, without guidance or working examples in the specification, the claims lack enablement for the full scope of the claimed invention.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	Pursuant to MPEP 2163.05 (1) “Under certain circumstances, omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998) (claims to a sectional sofa comprising, inter alia, a console and a control means were held invalid for failing to satisfy the written description requirement where the claims were broadened by removing the location of the control means.); Johnson Worldwide Associates v. Zebco Corp., 175 F.3d 985, 993, 50 USPQ2d 1607, 1613 (Fed. Cir. 1999) (In Gentry Gallery, the "court’s determination that the patent Gentry Gallery, 134 F.3d at 1479, 45 USPQ2d at 1503. Gentry Gallery, then, considers the situation where the patent’s disclosure makes crystal clear that a particular (i.e., narrow) understanding of a claim term is an ‘essential element of [the inventor’s] invention.’"); Tronzo v. Biomet , 156 F.3d at 1158-59, 47 USPQ2d at 1833 (Fed. Cir. 1998) (claims to generic cup shape were not entitled to filing date of parent application which disclosed "conical cup" in view of the disclosure of the parent application stating the advantages and importance of the conical shape.); In re Wilder, 736 F.2d 1516, 222 USPQ 369 (Fed. Cir. 1984) (reissue claim omitting "in synchronism" limitation with respect to scanning means and indexing means was not supported by the original patent’s disclosure in such a way as to indicate possession, as of the original filing date, of that generic invention.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112(a) - Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

	The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

	 Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite a “cured product x” in base claim 1 without providing any guidance with respect to what monomers go into the make up of thecured product (x). In the specification the cured product x is limited to polyurethanes containing fluorine-containing non-aromatic polyisocyanates with a storage modulus when cured to 200 to 2,000 kPa and a thickness of 120 to 150 um.  Cured products for use as sealants in the general sense of would include a number of diverse compounds such as silicon or epoxy based compositions in addition to polyurethanes. Applicant does not describe cured product (X) as being anything other than polyurethanes containing fluorine-containing non-aromatic polyisocyanates with a storage moduuls when cured to 200 to 2,000 kPa and a thickness of 120 to 150 um, and thus, the written description of cured product (x) is limited to polyurethanes containing fluorine-containing non-aromatic polyisocyanates with a storage modulus when cured to 200 to 2,000 kPa and a thickness of 120 to 150 um	
	
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “A sealant for reproductive organs, in which a cured product (X)” which is indefinite.  It is indefinite if the sealant compromises or consists of product (X).  Furthermore, there is no definition in the specification of what is included or meant by or included in the term “product (x)”.  In the interest of compact prosecution the claim will be interpreted as A sealant for reproductive organs comprising a cured product.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawakami et al. (Pub. No.: US 2014/0018510; Pub. Date: Jan. 16, 2014).


	Regarding claims 1-10, Kawakami discloses a medical adhesive that is cured comprising  a hydrophilic urethane prepolymer  obtained by reacting a polyisocyanate component (A) containing a fluorine-containing non-aromatic polyisocyanate compound (A1) as an essential ingredient and a polyol component (B) containing a hydrophilic polyol (B1) (abstract, [0178], Table 1-1, and Table 1-2), wherein the  isocyanate group content is 1 to 10 wt%  based upon the weight of the hydrophilic urethane propolymer (claim 2), wherein the hydrophilic polyol (B1) is a polyether polyol having an oxyethylene group content of 30 to 100 wt % (claim 4), wherein The content (wt %) of an oxyethylene group in the whole polyol component (B) based on the weight of the polyol component (B) is preferably 30 to 100 (0106), and wherein the cured product is represented by compound 1: 
    PNG
    media_image2.png
    30
    186
    media_image2.png
    Greyscale
wherein n is 1 to 20 ([0132], [0178], and Table 1-1).  
	With regard to the langrage of a sealant for reproductive repairs and specifically for the uterus and cervical canal, the instant claims are directed towards a a composition and as Kawakami discloses the instantly claimed cured composition for ruse as a medical sealant (abstract) to stop block leakage, and wound joining [0229], the instantly claimed invention can be used as a reproductive sealant.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and 
	With respect to the instantly claimed storage modulus at 25°C, thickness, and contact angel Kawakami does not disclose the storage modulus, thickness, and contact angle.  However, the instant specification as filed in para [0142] discloses the storage modules is controlled by the amount of fluorine content in the NCO-terminated urethane prepolymer and the oxyethylene units in the polyol component B.  As Kawakami discloses the instantly claimed amounts of fluorine content in the NCO-terminated urethane prepolymer and the oxyethylene units in the polyol component B it would be expected, until and unless Applicant can provide evidence to the contrary that the composition of Kawakami would have the instantly claimed storage modulus at 25°C.  Additionally, the manufacture of the sealant of Example 1 in the specification as filed which has the instantly claimed thickness, storage modulus, and contact angle is identical to the manufacture of composition of Kawakami with respect to the amounts of fluorine content in the NCO-terminated urethane prepolymer and the oxyethylene units in the polyol component B as fully set forth above.  Therefore, it would be expected until and unless Applicant can provide evidence to the contrary that the composition of Kawakami would have the instantly claimed thickness and contact angle.
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and steps-like characteristics of the claimed composition.  In the absence of evidence to the contrary, the burden is on Applicant to prove that the claimed composition is different from that taught by the prior nd 1992 (PTO Bd. Pat. App. & Int. 1989).
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  MPEP 2112.01 (I).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine a polyisocyanate component (A) containing a fluorine-containing non-aromatic polyisocyanate compound (A1 and a polyol component (B) containing a hydrophilic polyol (B1) into a hydrophilic urethane prepolymer for use as a medical sealant Kawakami et al. as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Kawakami had already disclosed a sealant comprising a hydrophilic 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the filing.

	
Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617